DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on August 11, 2021. 

Status of Claims
Claims 1, 3, 4, 8-11, 13-17, 26-33, 55-58, 62, 63 and 65 have been amended. Claims 7, 34-54, 60, 61 and 66 have been cancelled. No new claim has been added.  Claims 1-6, 8-33, 55-59, and 62-65 are pending. Claims 1-6, 8-33, 55-59, and 62-65 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 08/11/2021 have been fully considered. It is noted that claim 1 has been amended to recite “introducing an oxygen-containing fluid into the reactor from the outlet conduit by directing at least a portion of the oxygen-containing fluid toward a first longitudinal axis of a first inlet conduit of the inlet assembly using at least one inlet-conduit pre-distributor” and “ wherein the inlet assembly includes: the outlet conduit, the first inlet conduit coupled to the outlet conduit at a junction, the oxygen­containing fluid being introduced via the first inlet conduit, and a second inlet conduit coupled to the outlet conduit at the junction, the alkane being introduced via the second inlet conduit, the least one inlet-conduit pre-distributor positioned within the first inlet conduit, the at least one inlet-conduit pre-distributor being one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit.”
prima facie obvious over Ganguli et al. (WO 2016/181344 A1) and Olbert et al. (WO 2014/090841 A1), because the cited prior art does not teach or suggest the amended feature of “introducing an oxygen-containing fluid into the reactor from the outlet conduit by directing at least a portion of the oxygen-containing fluid toward a first longitudinal axis of a first inlet conduit of the inlet assembly using at least one inlet-conduit pre-distributor” and “ wherein the inlet assembly includes: the outlet conduit, the first inlet conduit coupled to the outlet conduit at a junction, the oxygen­containing fluid being introduced via the first inlet conduit, and a second inlet conduit coupled to the outlet conduit at the junction, the alkane being introduced via the second inlet conduit, the least one inlet-conduit pre-distributor positioned within the first inlet conduit, the at least one inlet-conduit pre-distributor being one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit” as required by claim 1 and subsequent dependent claims 2-6, 8-33, 55-59, and 62-65.  See Remarks, pages 9-13.
In response, the applicants’ arguments directs the amended claim limitation which is a new issue. Therefore, the arguments are considered moot. 
Upon further consideration and search, a modified/new ground(s) of 35 U.S.C. §103(a) rejections to claims 1-6, 8-33, 55-59, and 62-65 are presented in the instant Office action in view of the previously found references Ganguli et al. (WO 2016/181344 A1) and Olbert et al. (WO 2014/090841 A1).

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-33, 55-59, and 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli et al. (WO 2016/181344 A1, hereinafter “Ganguli”), in view of Olbert et al. (WO 2014/090841 A1, all excerptions from the attached English translation document, hereinafter “Olbert”, and Figures are from the original document).
In regard to claim 1, Ganguli discloses a process for dehydrogenation and a fixed bed reactor for cyclic, catalytic dehydrogenation of alkanes (Abstract), wherein the process comprises (please refer to Fig. 1 and process description in [0051]-[0061]):
(i) The hydrocarbon dehydrogenation process include CATOFIN™ process that converts C2-C5 alkanes into corresponding olefins ([0053]). The CATOFIN™ process includes three main steps: preheating, catalytic dehydrogenation and regeneration of the catalyst (decoking) (paragraph [0006]). 

(iii) A hydrocarbon is introduced into a hydrocarbon inlet 112 of Fig. 1 ([0056]). The reaction is conducted in the catalyst bed 124 of Fig. 1 that is a fixed bed reactor ([0055]), and the product hydrocarbon is separated through outlet 126 of Fig. 1 ([0052]) which directs a separation of dehydrogenated hydrocarbons from the spent catalyst bed.
(iv) An air (i.e., an oxygen-containing gas) is introduced into an air inlet 114 of Fig. 1 ([0056]) for catalyst regeneration through combustion of coke ([0053]).
Regarding the inlet assembly of the reactor, Ganguli discloses the apparatus (i.e., an inlet assembly for introducing a fluid into a reactor) comprising (please refer to Fig. 1 and Fig. 2; the apparatus description in [0051]-[0061]):
(i) a first inlet conduit (114, Fig. 1), 
(ii) a second inlet conduit (112, Fig. 1), and
(iii) an outlet conduit (118, Fig. 1) fluidly connected at a junction (the location the conduits 114, 112 and 118 intersect).
The first inlet conduit (114, Fig. 1) is configured to convey a first gas (an air which meeta the recited oxygen-containing fluid) therethrough, the second inlet conduit (112, Fig. 1) is configured to convey a second gas (a hydrocarbon gas for dehydrogenation which meets the recited alkane) therethrough, and the outlet conduit is configured to convey the first gas and the second gas mixture therethrough and into a reactor (120, Fig. 1), wherein there is an acute angle between a longitudinal axes of the first inlet conduit (114, Fig. 1) and a longitudinal axis of 
Ganguli discloses an installation of a device 130 of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 ([0060]) which prevent mal-distribution of feed and allow the pre-distribution of the hydrocarbon feed ([0059]). The device of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 meets the recited “inlet-conduit pre-distributor disposed within the first inlet conduit”.  Ganguli discloses an air (i.e., an oxygen-containing gas) is introduced into an air inlet 114 of Fig. 1 ([0056]) for catalyst regeneration through combustion of coke ([0053]). Ganguli discloses an installation of a device 130 of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 ([0060]) which prevent mal-distribution of feed and allow the pre-distribution of the hydrocarbon feed ([0059]).
But Ganguli does not explicitly disclose the at least one inlet-conduit pre-distributor being one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit.
Olbert discloses a reactor (1) in the form of a cylinder with a vertical longitudinal axis, for performing an autothermal gas-phase dehydrogenation of a hydrocarbon-containing gas stream (Abstract; Fig. 1; Fig. 2; Fig. 2A; Fig. 3).  Olbert discloses a reactor (1) in the form of a cylinder with a vertical longitudinal axis, for performing an autothermal gas-phase dehydrogenation of a hydrocarbon-containing gas stream (2) with an oxygen-containing gas stream (3), obtaining a reaction gas mixture, on a heterogeneous catalyst, which is designed as monolith (4), wherein one or more catalytically active zones (5) are arranged in the interior of the reactor (1), each zone comprising a packing of monoliths (4) stacked one next to another one or more feeder lines (9) that can be regulated independently of one another for the oxygen-containing gas stream (3) flowing into each of the mixing zones (6), each feeder line (9) feeding one or more distributors (10); - and one or more discharge lines (11) at the upper end of the reactor (1) for the reaction gas mixture from the autothermal gas-phase dehydrogenation (page 1, Abstract). Olbert discloses the oxygen-containing gas stream is supplied to each of the mixing zones via one or more independently controllable supply lines, each supply line supplying one or more distributors. The distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  Olbert discloses that after the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
It is noted that both the Ganguli and Olbert references direct a process for dehydrogenation and a fixed bed reactor having inlets for hydrocarbon and oxygen containing gas with distributors installed therein, respectively.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ganguli to provide the at least one inlet-conduit pre-distributor being one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit as taught by Olbert, because the distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (Olbert, page Olbert, page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Olbert reference is reasonably pertinent to the problem of the at least one inlet-conduit pre-distributor being one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit, because (1) the distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor  and taught by  Olbert (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”) and (2) the flow passing the distributors delivered to the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value as taught by Olbert (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”), consequently, the Olbert reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Ganguli and Olbert, one skilled in the art would reasonably design/operate the dehydrogenation reaction process taught by Ganguli by including the feature of the at least one inlet-conduit pre-distributor being one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit as taught by Olbert based on the motivation(s) taught by Olbert set forth above.

In regard to claim 2, Ganguli discloses an introduction of steam (i.e., a reducing gas) through 116 of Fig. 1 ([0057]) and recovering of gas through outlet 128 ([0052]). Ganguli discloses the dehydrogenation of the feedstock material and the regeneration of the catalyst (i.e., decoking) take place in a cyclic or repetitive manner ([0053]).

In regard to claim 3, Ganguli discloses (1) the oxygen-containing fluid is introduced through a first inlet conduit (114, Fig. 1) coupled to a junction of the inlet assembly, (2) the alkane is introduced through a second inlet conduit (112, Fig. 1) coupled to the junction of the inlet assembly, the outlet conduit is coupled to the junction (Fig. 1), there is an acute angle between a (third) longitudinal axis of the second inlet conduit and a (first) longitudinal axis of the first inlet conduit, and wherein there is an obtuse angle between the (third) longitudinal axis of the second inlet conduit and a (second) longitudinal axis of the outlet conduit (Fig. 1).

Ganguli, in view of Olbert, does not explicitly disclose the oxygen-containing fluid has a velocity profile at an end of the outlet conduit coupled to the reactor, wherein the end of the outlet conduit coupled to the reactor has a radial distance from an inner surface thereof to a center thereof, and wherein a velocity maxima of the velocity profile at the end of the outlet conduit coupled to the reactor is at least 80% of the radial distance away from the inner surface thereof when a velocity of the oxygen-containing fluid is greater than or equal to 100 m/s, as determined using computational fluid dynamics modeling.
However, Ganguli discloses an installation of a device 130 of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 ([0060]) which prevent mal-distribution of feed and allow the pre-distribution of the hydrocarbon feed ([0059]). Since the device 130 of Fig. 1 taught by Ganguli allow the pre-distribution of the hydrocarbon feed ([0059]), it is reasonably expected that the air (i.e., an oxygen-containing gas) introduced into an air inlet 114 of Fig. 1 ([0056]) is properly pre-distributed from the inlet to the outlet of the conduit through 114 of Fig. 1.  In addition, Olbert discloses the oxygen-containing gas stream is supplied to each of the mixing zones via one or more independently controllable supply lines, each supply line supplying one or more distributors. The distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).
Therefore, although Ganguli, in view of Olbert, does not discloses the velocity profile of the oxygen containing gas, the claimed velocity profile would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the dehydrogenation operation and subsequent catalyst regeneration operation (time, temperature, pressure, throughput), the 

In regard to claim 5, Ganguli discloses in Fig. 5 that the radial distance at the end of the outlet conduit coupled to the junction is less than the radial distance at the end of the outlet conduit coupled to the reactor.

In regard to claim 6, Ganguli discloses an installation of a device 130 of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 ([0060]) which prevent mal-distribution of feed and allow the pre-distribution of the hydrocarbon feed ([0059]).

In regard to claims 8-17, Ganguli discloses that, in Fig. 3, the vertical deflector plate 132 includes a series of slits that are preferably substantially horizontal (302-318, Fig. 3) that run parallel to one another and to axis-B, along a portion of the span length of the plate or the entire vertical span length of the plate ([0064]). In Fig. 2, the plurality of horizontal slits on the vertical deflector plate 132 help to partially deflect and distribute the hydrocarbon feed stream (indicated by straight arrows) evenly between left (L) and right (R) portions of the central vertical arm 118 as divided by the vertical deflector plate 132 ([0064]). Ganguli discloses the number of horizontal slits can be at least 5, for example, at least 7, for example, 10-100. The slits can be evenly spaced vertically along the plate and can extend across a portion of the width of the plate, for example, the slits can extend at least 50%, at least 70%, or at least 90% across the width of the plate ([0065]). Ganguli discloses further discloses various embodiments and variations for the vertical deflector plate 132 of Fig. 3 configuration ([0066]-[0076]).  
 Olbert discloses the oxygen-containing gas stream is supplied to each of the mixing zones via one or more independently controllable supply lines, each supply line supplying one or more distributors. The distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  Olbert discloses that after the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
In light of teachings form Ganguli, in view of Olbert, in its entirety, the limitations recited in claims 8-17 are considered obvious variations for the pre-distributor configuration installed in the first inlet conduit. However, a prima facie case of obviousness may be rebutted where the results of employing the recited configuration are unexpectedly good or criticality of using the claimed ranges can be shown.

In regard to claims 18-24, Ganguli, in view of Olbert, does not explicitly disclose the oxygen-containing fluid as recited, or an amount of oxygen flow rate as recited, or a pressure of the outlet conduit as recited. 
However, Ganguli discloses an installation of a device 130 of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 ([0060]) which prevent mal-distribution of feed and allow the pre-distribution of the hydrocarbon feed ([0059]).
Since the device 130 of Fig. 1 taught by Ganguli allow the pre-distribution of the hydrocarbon feed ([0059]), it is reasonably expected that the air (i.e., an oxygen-containing gas) introduced into an air inlet 114 of Fig. 1 ([0056]) is properly pre-distributed from the inlet to the outlet of the conduit through 114 of Fig. 1. It is noted that the velocity profile of oxygen  Olbert discloses the oxygen-containing gas stream is supplied to each of the mixing zones via one or more independently controllable supply lines, each supply line supplying one or more distributors. The distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  Olbert discloses that after the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
Therefore, although Ganguli, in view of Olbert, does not discloses the velocity profile of the oxygen containing gas, or the oxygen containing gas volume flow rate, or an outlet pressure at the outlet conduit, the claimed velocity profile, or the oxygen containing gas volume flow rate, or an outlet pressure at the outlet conduit would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the dehydrogenation operation and subsequent catalyst regeneration operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the dehydrogenation end-products. 

In regard to claims 25-33, Ganguli discloses the design calculation of the angle of the frustum cone 134 of Fig. 1 is conducted by computational fluid dynamics (CFD) ([0076]). Therefore, the setting and design of the CFD recited in claims 25-32 are considered within the scope of technical skills of the one skilled in the art. It is the examiner’s position that one of Ganguli as well as its applicability to the problems related to designing, controlling, and optimizing of operation parameters for CFD calculation in designing the CATOFIN™ reactor including the limitations recited claims 25-33 of the claimed invention. 

In regard to claims 55-59 and 62-65, Ganguli discloses an air (i.e., an oxygen-containing gas) is introduced into an air inlet 114 of Fig. 1 ([0056]). Ganguli discloses the vertical deflector plate 132 of Fig. 1 comprises a series of horizontal slits ([0063]; [0064]) and the frustum cone 134 of Fig. 1 can be substantially void and can include multiple rows of perforations on the angled, lateral surface of the cone, as shown in FIG. 4 ([0070]).  Consequently, it is reasonably expected that the velocity profile of the air (i.e., an oxygen-containing gas) flow that is introduced into an air inlet 114 of Fig. 1 ([0056]) for catalyst regeneration through combustion of coke ([0053]) follows Hagen–Poiseuille equation (i.e. a parabolic velocity profile) prior to contacting the top of the device 130 of Fig. 1, thereafter the velocity profile of the air (i.e., an oxygen-containing gas) flow is expected to shows rather uniform profile at the end of the outlet Ganguli direct at least a portion of the air (i.e., an oxygen-containing gas) and/or alkane flows toward the (second) longitudinal axis of the first inlet conduit or the longitudinal axis of the outlet conduit using a pre-distributor as recited.
Ganguli discloses that, in Fig. 3, the vertical deflector plate 132 includes a series of slits that are preferably substantially horizontal (302-318, Fig. 3) that run parallel to one another and to axis-B, along a portion of the span length of the plate or the entire vertical span length of the plate ([0064]). In Fig. 2, the plurality of horizontal slits on the vertical deflector plate 132 help to partially deflect and distribute the hydrocarbon feed stream (indicated by straight arrows) evenly between left (L) and right (R) portions of the central vertical arm 118 as divided by the vertical deflector plate 132 ([0064]). Ganguli discloses the number of horizontal slits can be at least 5, for example, at least 7, for example, 10-100. The slits can be evenly spaced vertically along the plate and can extend across a portion of the width of the plate, for example, the slits can extend at least 50%, at least 70%, or at least 90% across the width of the plate ([0065]). Ganguli discloses further discloses various embodiments and variations for the vertical deflector plate 132 of Fig. 3 configuration ([0066]-[0076]).  
In addition, Olbert discloses the oxygen-containing gas stream is supplied to each of the mixing zones via one or more independently controllable supply lines, each supply line supplying one or more distributors. The distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  Olbert discloses that after the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
Ganguli, in view of Olbert, in its entirety, the limitations recited in claims 56-59 and 62-65 are considered obvious variations for the pre-distributor configuration installed in the first inlet conduit. However, a prima facie case of obviousness may be rebutted where the results of employing the recited configuration are unexpectedly good or criticality of using the claimed ranges can be shown.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772